ORDER DENYING APPEAL
This matter comes before the Fort Peek Court of Appeals on a Notice of Appeal filed by Stacie Crawford, Office of Prosecutor, Fort Peck Tribes. No appearance has been made by Defendant, Wyatt Mont-clair.
The appeal is from an Order of the Fort Peck Tribal Court, Honorable Richard K. Jackson, presiding, dismissing charges of Driving a Motor Vehicle While Under the Influence of Intoxicating Liquor or Drugs, Duties in the Event of an Accident and Fleeing From or Eluding Law Enforcement Officer. The Court found that the Tribes ... “did not follow the time lines as set out in Title IX CCOJ, when they petitioned the Court to refile charges against the Defendant, Wyatt Montclair.”
The Notice of Appeal is dated and was apparently signed on February 17, 2012. However, it was not filed until March 5, 2012, which was not timely filed under the CCOJ:
An appeal must be taken within fifteen (15) days from the judgment appealed from by filing a written notice of appeal with the clerk of the Fort Peck Tribal Court. No extension of the fifteen (15) day period shall be granted ... Title II CCOJ § 206(a).
BASED ON THE ABOVE, IT IS THE ORDER OF THIS COURT THAT:
The order of the Fort Peck Tribal Court dated January 31, 2012 is affirmed and this appeal is denied.